PER CURIAM.
Judgment reversed, and new trial ordered, with costs to the appellant to abide event, upon questions of law and of fact, unless the plaintiff stipulates to reduce the verdict by deducting therefrom the sum of $103 as ■of the date of the rendition thereof, in which event the-judgment, as so modified, and the order, are affirmed, without costs of this appeal to either party. Held, that the evidence does not satisfactorily establish that the defendant was suffering from the disease claimed by the plaintiff, and which warranted a charge of two dollars per day from the 25th day of January to •the 15th day of July, 1902, as allowed by the referee.
SPRING and STOVER, JJ„ dissent.